DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claims 4 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 4 – 8, “according to any one of claims 1” is indefinite.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (JP05312659 – See IDS dated 4/17/20). 	Regarding claim 1, Morimoto discloses an apparatus comprising a force sensor (See Pg. 2, Para. 0012) comprising a support member 1b, a force receiving member 1a configured to be displaced with respect to the support member by an action of an external force, an elastic connection member 3 connecting the support member and the force receiving member, a plurality of detection target objects 5a – 5d disposed on the elastic connection member; and a plurality of displacement detection elements 4a – 4d disposed on the support member so as to face the detection target objects in a one-to-one manner and configured to detect movements of the detection target objects, wherein the elastic connection member 3 has a displacement member (concave portion) that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, . 
 	Regarding claim 2, the elastic connection member 3 has at least one protrusion portion, and the detection target objects are disposed on a distal end surface of the protrusion portion (See Fig. 3). 	Regarding claim 3, a plurality of the elastic connection members 3 is disposed radially about the force receiving member at equal intervals so as to be located on substantially a same plane, and   each of the elastic connection members is provided with one of the detection target objects (See Figs. 1 and 3). 
 	Regarding claim 4, the displacement detection element optically detects a displacement of the detection target object (See Pg. 3, Paras. 0016, 0018 and 0019). 	Regarding claim 5, the displacement detection element detects a displacement of the detection target object by detecting a change in a capacitance between the displacement detection element and the detection target object (See Pg. 3, Paras. 0016, 0018 and 0019).
 	Regarding claim 6, the displacement detection element detects a displacement of the detection target object by detecting a change in a magnetic field (See Pg. 3, Paras. 0016, 0018 and 0019).
  	Regarding claim 7, the force receiving member 1a includes a disk portion, and a cylinder portion 2a protruding from a center of one plane of the disk portion, the 
  	Regarding claim 8, a symmetrical structure is included about a central axis of the force receiving member 1a, the central axis being parallel to a direction in which the detection target object and the displacement detection element face each other (See Fig. 3).  
 	Regarding claim 9, the sensor comprises a support member 1b, a force receiving member 1a configured to be displaced with respect to the support member by an action of an external force, an elastic connection member 3 connecting the support member and the force receiving member, a plurality of detection target objects 5a – 5d disposed on the elastic connection member, and a plurality of displacement detection elements 4a – 4d disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, a plurality of the elastic connection members 3 disposed radially about the force receiving member at equal intervals so as to be located on substantially a same plane, and each of the elastic connection members is provided 
 	Regarding claim 10, the sensor comprises a support member 1b, a force receiving member 1a configured to be displaced with respect to the support member by an action of an external force, an elastic connection member 3 connecting the support member and the force receiving member, a plurality of detection target objects 5a – 5d disposed on the elastic connection member, and a plurality of displacement detection elements 4a – 4d disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, the force receiving member includes a disk portion, and a cylinder portion 2a protruding from a center of one plane of the disk portion, the support member includes a cylindrical member, and the cylinder portion is connected to the cylindrical member via the elastic connection member (See Fig. 1, Pg. 2, Paras. 0012 – 0013 and Pg. 3, Paras. 0015 – 0018). 
 	Regarding claim 11, the sensor comprises a support member, a force receiving member configured to be displaced with respect to the support member by an action of an external force, an elastic connection member connecting the support member . 
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9. 	Claims 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Yoshikawa et al. (7,401,524, hereinafter Yoshikawa).
 	Regarding claim 12, Morimoto discloses an apparatus comprising a support member 1b, a force receiving member 1a configured to be displaced with respect to the support member by an action of an external force, an elastic connection member 3 connecting the support member and the force receiving member, a plurality of detection target objects 5a – 5d disposed on the elastic connection member, and a plurality of displacement detection elements 4a – 4d disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, and receiving surfaces of the plurality of displacement detection elements are disposed on substantially a same plane (See Figs. 1 and 5, Pg. 2, Paras. 0012 – 0013 and Pg. 3, Paras. 0015 – 0018).   	Morimoto fails to disclose that the force sensor is provided with a base.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Morimoto according to the teachings of Yoshikawa for the purpose of, advantageously providing a base since these types of devices securely support structures (See Yoshikawa, Col. 3, lines 52  - 67).
 	Regarding claim 13, in Morimoto, the sensor comprises a support member 1b, a force receiving member 1a configured to be displaced with respect to the support member by an action of an external force, an elastic connection member 3 connecting the support member and the force receiving member; a plurality of detection target objects 5a – 5d disposed on the elastic connection member; and a plurality of displacement detection elements 4a – 4d disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, a plurality of the elastic connection members is disposed radially about the force receiving member at equal intervals so as to be located on substantially a same plane, and each of the elastic connection members is provided with one of the detection target objects (See Figs. 1 and 5, Pg. 2, Paras. 0012 – 0013 and Pg. 3, Paras. 0015 – 0018).   	Morimoto fails to disclose that the force sensor is provided with a base. 	However, Yoshikawa discloses an apparatus comprising a force sensor 1 that is supported on a base 15, 16 (See Fig. 1, See Col. 3, lines 52 – 67).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Morimoto according to the teachings of Yoshikawa for the purpose of, advantageously providing a base since these types of devices securely support structures (See Yoshikawa, Col. 3, lines 52  - 67).
 	Regarding claim 14, in Morimoto, the sensor comprises a support member, a force receiving member configured to be displaced with respect to the support member by an action of an external force, an elastic connection member connecting the support member and the force receiving member, a plurality of detection target objects disposed on the elastic connection member and a plurality of displacement detection elements disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Morimoto according to the teachings of Yoshikawa for the purpose of, advantageously providing a base since these types of devices securely support structures (See Yoshikawa, Col. 3, lines 52  - 67).
 	Regarding claim 15, in Morimoto, the sensor comprises a support member; a force receiving member configured to be displaced with respect to the support member by an action of an external force; an elastic connection member connecting the support member and the force receiving member; a plurality of detection target objects disposed on the elastic connection member; and a plurality of displacement detection elements disposed on the support member so as to face the detection target objects in a one-to-one manner, and configured to detect movements of the detection target objects, wherein the elastic connection member has a displacement member that is displaced, by a displacement of the force receiving member in a first direction with respect to the support member, in a direction intersecting the first direction, the detection target objects are disposed on the displacement member, and the force sensor comprises a symmetrical structure about a central axis of the force receiving member, the central axis being parallel to a direction in which the detection target object and the displacement detection element face each other (See Figs. 1 and 5, Pg. 2, Paras. 0012 – 0013 and Pg. 3, Paras. 0015 – 0018).   	Morimoto fails to disclose that the force sensor is provided with a base. 	However, Yoshikawa discloses an apparatus comprising a force sensor 1 that is supported on a base 15, 16 (See Fig. 1, See Col. 3, lines 52 – 67).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Morimoto according to the teachings of Yoshikawa for the purpose of, advantageously providing a base since these types of devices securely support structures (See Yoshikawa, Col. 3, lines 52  - 67).

Conclusion

11. 	Teshigawara et al. (2016/0252410) disclose a force sensor. 	Okada et al. (9,383,277) disclose a force sensor. 	Ishihara et al. (8,656,787) disclose an electrostatic capacity pressure sensor.  	Okada et al. (10,564,059) disclose a force sensor. 	Ishihara et al. (11,054,331) disclose a method and device for detecting malfunction of electrostatic capacitance pressure sensor. 	Nagura (2020/0238537) discloses a force sensor and robot equipped with a force sensor.12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/11/21